IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1779
                               Filed February 20, 2019


IN THE INTEREST OF E.L.,
Minor Child,

L.C., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Union County, Monty Franklin,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Adam Kehrwald of Kehrwald Law Firm, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Melissa S. Larson of Melissa S. Larson, P.C., Greenfield, guardian ad litem

for minor child.



       Considered by Vogel, C.J., and Vaitheswaran and Doyle, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2017. She contends the State failed to prove the grounds for termination cited by

the district court.

       The mother had a history of substance abuse before and after her

pregnancy.      She admitted to marijuana and alcohol usage throughout the

pregnancy and tested positive for amphetamines at two prenatal appointments.

She also admitted to being under the influence of alcohol when she delivered. The

child tested positive for THC and alcohol at birth and was discharged from the

hospital to the mother’s relatives.

       The State petitioned to have the child adjudicated in need of assistance.

The district court granted the petition. Eventually, the State petitioned to terminate

the mother’s parental rights to the child. Following a hearing, the district court

granted the petition pursuant to Iowa Code section 232.116(1)(e), (h), and (l)

(2018).

       The mother does not challenge the evidence supporting section

232.116(1)(l). Accordingly, we could summarily affirm the termination order under

that provision. See In re D.V., No. 02-1658, 2002 WL 31528674, at *1 (Iowa Ct.

App. Nov. 15, 2002) (“Although the trial court also cited section 232.116(1)(g) as

additional grounds for terminating R.B.’s parental rights, she does not appeal from

that determination. Her failure to do so waives any right to appeal that issue, and

we are accordingly required to affirm the trial court’s order terminating R.B.’s

parental rights.”). We elect to discuss one of the challenged grounds—section

232.116(1)(h).
                                           3


       Section 232.116(1)(h) requires proof of several elements including proof the

child could not be returned to the parent’s custody. The mother contends the State

failed to satisfy this element because she was employed at the time of the

termination hearing, “had her own residence,” and “was regularly attending church

and bible study as well as alcoholics anonymous.” On our de novo review, we

agree the mother made progress in these areas. However, her substance abuse

remained an issue.       The department of human services caseworker stated,

“Throughout the case, even while she was in treatment, [the mother] struggled with

sobriety.” She tested positive for methamphetamine six months before the

termination hearing and she “blew two times the legal limit” for alcohol four months

before the termination hearing. As a result, she never transitioned beyond semi-

supervised visits with her child and, at the time of the termination hearing, her visits

were fully supervised.

       We conclude the child could not be returned to the mother’s custody at the

time of the termination hearing. We affirm the termination of her parental rights

pursuant to Iowa Code section 232.116(1)(h).

       AFFIRMED.